Citation Nr: 1608081	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear tinnitus.  

2.  Entitlement to service connection for bilateral tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971, with 3 months prior service.  He had additional unverified Reserve service.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A Board video hearing was held in October 2015 by the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.    

The issue of entitlement to service connection for bilateral tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2007 rating decision denied service connection for left ear tinnitus.  The Veteran did not appeal this decision or submit new and material evidence within one year; it is final.  

2.  The evidence added to the record since the last rating decision in April 2012 contributes to a more complete picture of the Veteran's claims for service connection of bilateral tinnitus, and creates a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied the claim for service connection for left ear tinnitus is final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for left ear tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Board is granting in full the benefit sought as it pertains to the Veteran's application to reopen his claim for service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

The question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

III.  Application to Reopen 

The Veteran contends that his claim for service connection of left ear tinnitus should be reopened due to his submission of medical evidence that had not been previously considered.  For the reasons that follow the application to reopen is granted. 

In a July 2007 rating decision, the RO denied the Veteran's claims of entitlement to service connection for left ear tinnitus, in part, because there was no evidence that the Veteran had a current diagnosis of tinnitus.  

The Veteran was notified of the July 2007 rating decision and of his appellate rights.  He did not appeal this rating decisions and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b).  Thus, the July 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the July 2007 rating decision included the Veteran's service treatment records (STRs), from active service and his Air National Guard service STRs, and VA treatment records.

The Veteran submitted his current application to reopen his claim in October 2011.  The Veteran provided testimony during his October 2015 Board video hearing that during his service he worked on aircrafts without ear protection.  The Veteran testified that after working on aircrafts he noticed buzzing and ringing in his ears beginning "around the 80's."  A lay person is competent to things of which he has firsthand knowledge (i.e., experiencing ringing in his ears).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lay evidence provided by the Veteran is considered credible for the purpose of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the Veteran's statements are competent credible evidence in favor of his claim to reopen.  

Additionally, the Veteran provided an October 2015 audiological examination from his private doctor, which noted a history of noise exposure during service and a diagnosis of tinnitus.  

The Board finds that the evidence received since the July 2007 rating decision is new and material evidence.  The newly submitted private medical evidence and lay testimony provided by the Veteran is new in that it has not previously been considered.  The evidence is material in that it relates to an unestablished fact, the Veteran having a current diagnosis of tinnitus, and raises a reasonable possibility of substantiating the claim.  Shade, supra.  Thus, the Board finds that new and material evidence has been received, the claim is reopened, and the Veteran's appeal to this extent is granted.


ORDER

The Veteran's application to reopen his claim of service connection for left ear tinnitus is granted.  


REMAND

The Veteran's claim for service connection of bilateral tinnitus is reopened however; the Board cannot procced to consider the claim on the merits before additional development is completed. 

The record includes treatment records from the Veteran's Reserve service in the National Guard were obtained; however, those records do not indicate Veteran's duty status.  Verification of each period of claimed military service in the national guard, to include whether each period was active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), is needed prior to adjudication of the claim.  The nature of the Veteran's duty status is significant to the determination of service connection.

Additionally, the October 2013 Statement of the Case lists "Treatment records from Lebanon VA Medical Center March 2000 to November 2011" as evidence considered.  However, some VA Medical Center (VAMC) records from that time period do not appear to be associated with the claims file.  The claims file currently contains VAMC records from January 2004 and August 2006 but does not contain records prior to January 2004 or after August 2006.  Thus, the March 2000 to November 2011 Lebanon VAMC medical records must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources to verify all dates and types of the Veteran's service, including ACDUTRA and INACDUTRA service with the National Guard.  All records and responses received should be associated with the claims file.  

2.  Obtain and associate with the claims file treatment records from Lebanon VA Medical Center from March 2000 to November 2011, and any outstanding VA treatment records dated after November 2011.     

3.  Thereafter, readjudicate the issue on appeal based on the entirety of the evidence of record.  If the benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case and he should be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted, for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


